DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/2/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dielacher et al (USPAP 2017/0034464).
With respect to claim 1, Dielacher et al disclose: An image sensor employed in a time-of-flight (TOF) sensing system [ taught by figures 3A to 3D ], comprising: a pixel array including plural pixels [ taught by pixels (320-R, 320-1, 320-2 and 320-3 ], each pixel including at least one photo diode and each pixel generating an amount of charge corresponding to an incident light [ taught by paragraph [0045] ]; comparing circuitry configured to compare voltage levels, each voltage level individually changed based on the amount of charge outputted from each pixel, with a reference voltage to output a comparison result [ taught by readout circuits (208-1 and 208-2); V reset acts as a reference voltage ]; and calibration circuitry configured to adjust the voltage levels equally based on the comparison result [ SBI control circuit (350) sends common compensation signals (360-1 and 360-2) to TOF pixels (320-1, 320-2 and 320-3 ].
Claim 2 is anticipated because the compensation signal is commonly applied to the plurality of pixels.
Claims 3 and 6 are taught by paragraph [0062].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dielacher et al (USPAP 2017/0034464) in view of Dielacher et al (USPAP 2020/0304741).
Claim 8 differs from Dielacher et al (USPAP 2017/0034464) by explicitly reciting wherein the plural pixels are arranged along a plurality of rows and a plurality of columns, and wherein the calibration circuitry controls pixels row by row.
Dielacher et al (USPAP 2020/0304741) – see figure 1 – teaches that is was known before the time of filing of the present application to have arranged pixels in a plurality of rows and columns when used in a Lidar, thus rendering this limitation obvious because Lidar applications were the intended use of the device disclosed by Dielacher et al (USPAP 2017/0034464).
Control of the pixels row by row would have been obvious because the SBI control disclosed by Dielacher et al (USPAP 2017/0034464) was intended to control other pixels in the array – the array being comprised of rows and columns, as taught by Dielacher et al (USPAP 2020/0304741).
With respect to claim 11, Dielacher et al (USPAP 2017/0034464) discloses:  A time-of-flight (TOF) sensing system [ taught by figures 3A to 3D ], comprising: an emitter configured to output a modulated signal having a preset phase; a receiver including an image sensor configured to receive a reflected signal which is reflected from a target; and signal processing circuitry configured to determine a distance from the target based on a phase relationship between the modulated light and the reflected light, wherein the image sensor comprises: a pixel array including plural pixels [ taught by pixels (320-R, 320-1, 320-2 and 320-3 ] , each pixel including at least one photo diode and each pixel generating an amount of charge corresponding to the reflected light [ taught by paragraph [0045] ]; comparing circuitry configured to compare voltage levels, each voltage level individually changed based on the amount of charge outputted from each pixel, with a reference voltage to output a comparison result [ taught by readout circuits (208-1 and 208-2); V reset acts as a reference voltage ]; and calibration circuitry configured to adjust the voltage levels equally based on the comparison result [ SBI control circuit (350) sends common compensation signals (360-1 and 360-2) to TOF pixels (320-1, 320-2 and 320-3 ].
Dielacher et al (USPAP 2017/0034464) does not explicitly teach an emitter configured to output a modulated signal having a preset phase; a receiver including an image sensor configured to receive a reflected signal which is reflected from a target; and signal processing circuitry configured to determine a distance from the target based on a phase relationship between the modulated light and the reflected light.
However, Dielacher et al (USPAP 2020/0304741) teaches that Lidar systems, using pixels of the type disclosed by Dielacher et al (USPAP 2017/0034464), were known before the time of filing of the present application to include: an emitter configured to output a modulated signal having a preset phase [ LED (112), as operated under control of driver (114) and modulator (106) ]; a receiver including an image sensor configured to receive a reflected signal which is reflected from a target [ pixel array (102) ]; and signal processing circuitry configured to determine a distance from the target based on a phase relationship between the modulated light and the reflected light [ data analysis system (110) ].
Therefore, modifying the device of Dielacher et al (USPAP 2017/0034464) to be included in the system set forth by figure 1 of Dielacher et al (USPAP 2020/0304741) would have been obvious because the pixel sensors disclose by Dielacher et al (USPAP 2017/0034464) were intended to be used in Lidar systems.
Claim 12 is taught by Dielacher et al (USPAP 2017/0034464) because the compensation signal is commonly applied to the plurality of pixels.
Claims 13 and 16 are taught by paragraph [0062] of Dielacher et al (USPAP 2017/0034464).
Claim 18 differs from Dielacher et al (USPAP 2017/0034464) by explicitly reciting wherein the plural pixels are arranged along a plurality of rows and a plurality of columns, and wherein the calibration circuitry controls pixels row by row.
Dielacher et al (USPAP 2020/0304741) – see figure 1 – teaches that is was known before the time of filing of the present application to have arranged pixels in a plurality of rows and columns when used in a Lidar, thus rendering this limitation obvious because Lidar applications were the intended use of the device disclosed by Dielacher et al (USPAP 2017/0034464).
Control of the pixels row by row would have been obvious because the SBI control disclosed by Dielacher et al (USPAP 2017/0034464) was intended to control other pixels in the array – the array being comprised of rows and columns, as taught by Dielacher et al (USPAP 2020/0304741).
Allowable Subject Matter
Claims 4, 5, 7, 9, 10, 14, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645